Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-20 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories	
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-10 are directed to a Examiners note: Applicant’s specification para 0038 recites “The term computer-readable storage media does not include signals and carrier waves.”
Step 2A: Prong One: Abstract Ideas 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 1 recites: A method, comprising: establishing a general time account for a user, the general time account reflecting an amount of leave allocated to the user over a time period; receiving a request for an additional leave acquisition for the user; generating a second time account for the user reflecting the additional leave acquisition; and in a time management application, integrating the second time account and the general time account to reflect a total amount of leave for the user.
Independent claim 11 recites: A system, comprising: prior to or at the beginning of a time period, establishing general time accounts for respective users in a user group, the general time accounts reflecting an amount of leave allocated to the user over the time period; receiving one or more requests for an additional leave acquisition for some of the users in the user group; and for the respective users for whom the request for an additional leave acquisition is received: generating an ad-hoc time account reflecting an amount of additional leave granted based on the request; and in a time management application, integrating the ad-hoc time account and the general time account to reflect a total amount of leave for the user.
Independent claim 17 recites: defining a plurality of time account types, the plurality of time account types including a recurring time account type and an ad-hoc time account type; mapping event types to time account types; establishing general time accounts for respective users in a user group, the general time accounts having the recurring time account type, wherein the respective general time accounts reflect an amount of allocated leave over a time period; responsive to receiving an additional 
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss establishing time accounts for users including a general time account and a second/ad-hoc time account for users to manage leave for events such as: holiday reimbursement, a household move allowance, a medical leave allowance and/or parental leave allowance, which clearly falls under business relations, and is one of certain methods of organizing human activity. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of establishing leave accounts for users. In particular, the claims only recite the additional elements – a processor and computer-readable storage media. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an , wherein the additional leave acquisition reflects one of a leave purchase, a holiday reimbursement, a household move allowance, a medical leave allowance, or a parental leave allowance. (claim 3) wherein the general time account is established as part of a process in which general time accounts are established for a group of users in an organization but these only serve to further limit the abstract idea.		Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Spec Fig, 7 and para 0029. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 2013/0110736 A1), hereinafter “Savage”, in view of Dann et al. (US 2019/0108490 A1), hereinafter “Dann”.

Regarding Claim 1, Savage teaches a method, comprising: establishing a general time account for a user, the general time account reflecting an amount of leave allocated to the user over a time period; (Savage, Abstract, discloses processing and presentation of employee absence data includes an absence data management and storage system configured to receive data relating to a plurality of absences in a plurality of absence types from a plurality of data sources, and storing data relating to the plurality of absences, the stored data including, associated with one or more of the absences, absence type, employee identification, employer identification, employer unit identification and absence start date; and a data presentation server configured to receive user requests for data, access data from the absence data management and storage system and furnish data for display on user devices. Savage, para 0049, discloses a system is configured to administer multiple types of employee leave policies. The system may be termed a coordination system or a comprehensive leave management system. Savage, Figure19. Savage, para 0003, discloses employers have policies and plans that address employee time away from work);
receiving a request for an additional leave acquisition for the user; (Savage, Abstract and throughout discloses receiving leave requests; para 0003, discloses leave for medical reasons, bonding with a child, military reasons and FMLA. Further, Savage, para 0079, discloses a new claim request for the claim from which the user may select, such as injury, illness, other medical condition (e.g., pregnancy), child bonding, military services, protected volunteer activities, or other reason.);
generating a second time account for the user reflecting the additional leave acquisition; and (Savage, para 0096 and Figures 7A-7B, discloses creating a new absence for intermittent absence/leave);
Yet, Savage does not appear to explicitly recite in a time management application, integrating the second time account and the general time account to reflect a total amount of leave for the user.
integrating the second time account and the general time account to reflect a total amount of leave for the user (Dann, Figures 2A-2C, discloses integrating time accounts; Further, Dann, Figures 3A-5B. Dann, Abstract, discloses a time management system with a plurality of time types… receiving an incoming time record which at least partially overlaps an existing time record, the incoming time record having a first time type and the existing time record having a second time type. The method further includes performing a modification to the stored time records based on the incoming time record and the existing time record. Dann, para 0026, discloses the time information includes, among other things, a date or date range, a quantity of time (e.g., hours or days), and a time type (e.g., sickness with certificate).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Savage with integrating the second time account and the general time account to reflect a total amount of leave for the user as taught by Dann with the motivation provide a method to provide a flexible and easy to maintain time management system to resolve collisions between incoming and existing time types , e.g., types of absences (Dann, para 0005-0006).The Savage invention, now incorporating the Dann invention, has all the limitations of claim 1.

Regarding Claim 2, Savage, now incorporating Dann, teaches the method of claim 1, wherein the additional leave acquisition reflects one of a leave purchase, a holiday reimbursement, a household move allowance, a medical leave allowance, or a parental leave allowance (Savage, para 0111, discloses Family and Medical Leave (a medical leave allowance). Savage, para 0076-0077 and Table 1, lists personal leave, sick leave, educational leave, employer specific leave, adoption leave, maternity leave, and many more. Further, Savage, para 0054, discloses leave management system may be configured to track and report leave such as vacation, personal time and sick time leave.)

Regarding Claim 3, Savage, now incorporating Dann, teaches the method of claim 1, wherein the general time account is established as part of a process in which general time accounts are established for a group of users in an organization (Savage, Figure 19, discloses employer group benefits (element 1940) and leave data (element 1974)).
Regarding Claim 4, Savage, now incorporating Dann, teaches the method of claim 1, wherein the second time account is generated on an ad-hoc basis responsive to the request for the additional leave acquisition (Savage, para 0096 and Figures 7A-7B, discloses creating a new absence for intermittent absence/leave).

Regarding Claim 5, Savage, now incorporating Dann, teaches the method of claim 1, wherein the second time account comprises a plurality of parameters corresponding to the additional leave acquisition (Savage, Abstract, discloses plurality of absences, absence type, employee identification, employer identification, employer unit identification and absence start date. Further, Savage, para 0067-0068, discloses contacting an employee, employer, physician, or other person for a disability or workers compensation and para 0059, discloses a medical examination certification).

Regarding Claim 6, Savage, now incorporating Dann, teaches the method of claim 5, wherein the plurality of parameters represent two or more of: time account type, leave amount, user identifier, booking period, or validity period (Savage, Abstract, discloses absences (leave amount), absence type (time account type), employee identification (user identifier), employer identification, employer unit identification and absence start date. Further, Savage, Figure 3, element 330, discloses leave-specific data. Savage, para 0013, discloses determining leave is eligible (Examiner is interpreting as validity period)).

Regarding Claim 9, Savage, now incorporating Dann, teaches the method of claim 1, wherein the request is received through a user interface of the time management application (Savage, Figure 3, element 305, discloses receive request for leave claim; Savage, Figure 1 and para 0013, discloses user interfaces).

Regarding Claim 10, Savage, now incorporating Dann, teaches the method of claim 9, further comprising modifying the user interface of the time management application to reflect the total amount of leave for the user (Savage, Figure 3, element 305, discloses receive request for leave claim; 

Regarding Claim 11, Savage teaches a system, comprising: a processor; and one or more computer-readable storage media storing computer-readable instructions that, when executed by the processor, perform operations comprising: prior to or at the beginning of a time period, establishing general time accounts for respective users in a user group, the general time accounts reflecting an amount of leave allocated to the user over the time period; (Savage, Fig 1 and 2; Abstract, discloses processing and presentation of employee absence data includes an absence data management and storage system configured to receive data relating to a plurality of absences in a plurality of absence types from a plurality of data sources, and storing data relating to the plurality of absences, the stored data including, associated with one or more of the absences, absence type, employee identification, employer identification, employer unit identification and absence start date; and a data presentation server configured to receive user requests for data, access data from the absence data management and storage system and furnish data for display on user devices. Savage, para 0049, discloses a system is configured to administer multiple types of employee leave policies. The system may be termed a coordination system or a comprehensive leave management system. Savage, Figure19. Savage, para 0003, discloses employers have policies and plans that address employee time away from work);
receiving one or more requests for an additional leave acquisition for some of the users in the user group; and for the respective users for whom the request for an additional leave acquisition is received: (Savage, Abstract and throughout discloses receiving leave requests; para 0003, discloses leave for medical reasons, bonding with a child, military reasons and FMLA. Further, Savage, para 0079, discloses a new claim request for the claim from which the user may select, such as injury, illness, other medical condition (e.g., pregnancy), child bonding, military services, protected volunteer activities, or other reason.);
generating an ad-hoc time account reflecting an amount of additional leave granted based on the request; and (Savage, para 0096 and Figures 7A-7B, discloses creating a new absence for intermittent absence/leave);
Yet, Savage does not appear to explicitly recite in a time management application, integrating the ad-hoc time account and the general time account to reflect a total amount of leave for the user.
In the same field of endeavor, Dann teaches integrating the ad-hoc time account and the general time account to reflect a total amount of leave for the user (Dann, Figures 2A-2C, discloses integrating time accounts; Further, Dann, Figures 3A-5B. Dann, Abstract, discloses a time management system with a plurality of time types… receiving an incoming time record which at least partially overlaps an existing time record, the incoming time record having a first time type and the existing time record having a second time type. The method further includes performing a modification to the stored time records based on the incoming time record and the existing time record. Dann, para 0026, discloses the time information includes, among other things, a date or date range, a quantity of time (e.g., hours or days), and a time type (e.g., sickness with certificate).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Savage with integrating the ad-hoc time account and the general time account to reflect a total amount of leave for the user as taught by Dann with the motivation provide a method to provide a flexible and easy to maintain time management system to resolve collisions between incoming and existing time types , e.g., types of absences (Dann, para 0005-0006).The Savage invention, now incorporating the Dann invention, has all the limitations of claim 11.

Regarding Claim 12, Savage, now incorporating Dann, teaches the system of claim 11, wherein ad-hoc time accounts are not generated for users in the user group for whom requests for additional leave acquisition are not received (Dann, para 0005, discloses if a user does not want to use the features which provide modification of absence time records, then there is no need to make changes to the time management system. Examiner notes it would be obvious to not create an ad-hoc time account for a user who does not request additional leave.)

Regarding Claim 13, Savage, now incorporating Dann, teaches the system of claim 11, wherein the additional leave acquisition reflects one of a leave purchase, a holiday reimbursement, a household move allowance, a medical leave allowance, or a parental leave allowance (Savage, para 0111, discloses Family and Medical Leave (a medical leave allowance). Savage, para 0076-0077 and Table 1, lists personal leave, sick leave, educational leave, employer specific leave, adoption leave, maternity leave, and many more. Further, Savage, para 0054, discloses leave management system may be configured to track and report leave such as vacation, personal time and sick time leave,)

Regarding Claim 14, Savage, now incorporating Dann, teaches the system of claim 11, wherein the respective ad-hoc time accounts comprise a plurality of parameters corresponding to the additional leave acquisition (Savage, Abstract, discloses plurality of absences, absence type, employee identification, employer identification, employer unit identification and absence start date. Further, Savage, para 0067-0068, discloses contacting an employee, employer, physician, or other person for a disability or workers compensation and para 0059, discloses a medical examination certification).

Regarding Claim 15, Savage, now incorporating Dann, teaches the system of claim 14, wherein the plurality of parameters represents three or more of: time account type, leave amount, user identifier, booking period, or validity period (Savage, Abstract, discloses plurality of absences, absence type (time account type), employee identification (user identifier), employer identification, employer unit identification and absence start date; Savage, para 0086-0087, discloses validation of eligibility and Savage, para 0013, discloses determining leave is eligible (Examiner is interpreting as validity period)).
.
Claims 7-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savage and Dann, and further in view of McKeown et al. (US 9,208,474 B2), hereinafter “McKeown”.

Regarding Claim 7, Savage, now incorporating Dann, teaches the method of claim 1, wherein the second time account is integrated in the time management application…	Yet, Savage and Dann do not appear to explicitly teach through “a publish and subscribe mechanism”.
In the same field of endeavor, McKeown teaches a publish and subscribe mechanism (McKeown, Abstract. McKeown, Col 13, lines 58-63, discloses a benefits administration business application executing in association with the platform may use the effective dating mechanism 400 described above to provide the ‘point-in-time’ simplicity within the application to deal with events in each subscriber's life that affects benefits; McKeown, Col 30, lines 8- 60, teaches a publish and subscribe system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Savage and Dann invention to include a publish and subscribe mechanism as taught by McKeown with the motivation to have an improved human resource management platform (McKeown, Abstract). The Savage and Dann invention, now incorporating the McKeown invention, has all the limitations of claim 7. 

Regarding Claim 8, Savage, now incorporating Dann and McKeown, teaches the method of claim 7, wherein the time management application subscribes to time account generation events having a time account type that matches the time account type of the second time account (McKeown, Col 30, lines 50-55, discloses publication events including schedules. Savage, para 0135, discloses leave management data may include data relating to a wide variety of types of leave. The data may include code administration data, and matching data, for use in identifying the same data item.)

Regarding Claim 16, Savage, now incorporating Dann, teaches the system of claim 11, wherein the respective ad-hoc time accounts are integrated in the time management application…
Yet, Savage and Dann do not appear to explicitly teach through “a publish and subscribe mechanism”.
a publish and subscribe mechanism (McKeown, Abstract. McKeown, Col 13, lines 58-63, discloses a benefits administration business application executing in association with the platform may use the effective dating mechanism 400 described above to provide the ‘point-in-time’ simplicity within the application to deal with events in each subscriber's life that affects benefits; McKeown, Col 30, lines 8- 60, teaches a publish and subscribe system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Savage and Dann invention to include a publish and subscribe mechanism as taught by McKeown with the motivation to have an improved human resource management platform (McKeown, Abstract). The Savage and Dann invention, now incorporating the McKeown invention, has all the limitations of claim 16. 

Regarding Claim 17, Savage teaches one or more computer-readable storage media storing computer-executable instructions for performing operations, the operations comprising: defining a plurality of time account types, the plurality of time account types including a recurring time account type and an ad-hoc time account type; (Savage, Fig 1 and 2; Abstract, discloses processing and presentation of employee absence data includes an absence data management and storage system configured to receive data relating to a plurality of absences in a plurality of absence types from a plurality of data sources, and storing data relating to the plurality of absences, the stored data including, associated with one or more of the absences, absence type, employee identification, employer identification, employer unit identification and absence start date; and a data presentation server configured to receive user requests for data, access data from the absence data management and storage system and furnish data for display on user devices. Savage, para 0049, discloses a system is configured to administer multiple types of employee leave policies. The system may be termed a coordination system or a comprehensive leave management system. Savage, Figure19. Savage, para 0003, discloses employers have policies and plans that address employee time away from work. Savage, para 0096 and Figures 7A-7B, discloses creating a new absence for intermittent absence/leave.);
mapping event types to time account types; (Savage, para 0111, discloses Family and Medical Leave (a medical leave allowance). Savage, para 0076-0077 and Table 1, lists personal leave, sick leave, educational leave, employer specific leave, adoption leave, maternity leave, and many more. Further, Savage, para 0054, discloses leave management system may be configured to track and report leave such as vacation, personal time and sick time leave.);
 establishing general time accounts for respective users in a user group, the general time accounts having the recurring time account type, wherein the respective general time accounts reflect an amount of allocated leave over a time period; (Savage, Figure19. Savage, para 0003, discloses employers have policies and plans that address employee time away from work; para 0048, discloses time periods);
responsive to receiving an additional leave acquisition request from a user in the user group: (Savage, Abstract and throughout discloses receiving leave requests; para 0003, discloses leave for medical reasons, bonding with a child, military reasons and FMLA. Further, Savage, para 0079, discloses a new claim request for the claim from which the user may select, such as injury, illness, other medical condition (e.g., pregnancy), child bonding, military services, protected volunteer activities, or other reason.);
determining an event type for the request; (Savage, para 0003, discloses leave for medical reasons, bonding with a child, military reasons and FMLA. Further, Savage, para 0079, discloses a new claim request for the claim from which the user may select, such as injury, illness, other medical condition (e.g., pregnancy), child bonding, military services, protected volunteer activities, or other reason. Examiner notes pregnancy, for example, is an event type);
generating values for a plurality of parameters based on the request; (Savage, Abstract, discloses plurality of absences, absence type (time account type), employee identification (user identifier), employer identification, employer unit identification and absence start date; Savage, para 0086-0087, discloses validation of eligibility and Savage, para 0013, discloses determining leave is eligible);
creating an ad-hoc time account for the user, having the ad- hoc time account type, based on the values for the plurality of parameters; and (Savage, para 0096 and Figures 7A-7B, discloses creating a new absence for intermittent absence/leave.);
for events of the event type of the request (Savage, para 0003, discloses leave for medical reasons, bonding with a child, military reasons and FMLA. Further, Savage, para 0079, discloses a new claim request for the claim from which the user may select, such as injury, illness, other medical condition (e.g., pregnancy), child bonding, military services, protected volunteer activities, or other reason. Examiner notes pregnancy is an event type.)
Yet, Savage does not appear to explicitly recite integrating the ad-hoc time account for the user with the general time account for the user in a time management application.
In the same field of endeavor, Dann teaches integrating the ad-hoc time account for the user with the general time account for the user in a time management application (Dann, Figures 2A-2C, discloses integrating time accounts; Further, Dann, Figures 3A-5B. Dann, Abstract, discloses a time management system with a plurality of time types… receiving an incoming time record which at least partially overlaps an existing time record, the incoming time record having a first time type and the existing time record having a second time type. The method further includes performing a modification to the stored time records based on the incoming time record and the existing time record. Dann, para 0026, discloses the time information includes, among other things, a date or date range, a quantity of time (e.g., hours or days), and a time type (e.g., sickness with certificate).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Savage with integrating the ad-hoc time account for the user with the general time account for the user in a time management application as taught by Dann with the motivation provide a method to provide a flexible and easy to maintain time management system to resolve collisions between incoming and existing time types , e.g., types of absences (Dann, para 0005-0006).
Yet, Savage does not appear to explicitly teach “based on a subscribe setting”.
In the same field of endeavor, McKeown teaches based on a subscribe setting (McKeown, Abstract. McKeown, Col 13, lines 58-63, discloses a benefits administration business application executing in association with the platform may use the effective dating mechanism 400 described above to provide the ‘point-in-time’ simplicity within the application to deal with events in each subscriber's life that affects benefits; McKeown, Col 30, lines 8- 60, teaches a publish and subscribe system).
a subscribe setting as taught by McKeown with the motivation to have an improved human resource management platform (McKeown, Abstract). The Savage invention, now incorporating the Dann and McKeown invention, has all the limitations of claim 17.

Regarding Claim 18, Savage, now incorporating Dann and McKeown, teaches the one or more computer-readable storage media of claim 17, wherein the operations further comprise, prior to creating the ad-hoc time account for the user, accessing a data store to determine if an ad-hoc time account already exists for the user (Savage, para 0082 and Figure 4B, discloses case of data received by the leave management system electronically, the data is run through initial processing by the system. Initial processing may include checking data for completeness, verification with records relating to the employer as to coverage, running rules for presence of unusual data items that are indicative of errors in data entry or fraud, and running other rules. Savage, para 0091, discloses a claim is already present in the system. Examiner notes it would be obvious to access data to determine if account/claim already exists for a user during initial processing.)

Regarding Claim 19, Savage, now incorporating Dann and McKeown, teaches the one or more computer-readable storage media of claim 17, wherein the plurality of parameters represents three or more of: time account type, leave amount, user identifier, booking period, or validity period (Savage, Abstract, discloses absences (leave amount), absence type (time account type), employee identification (user identifier), employer identification, employer unit identification and absence start date. Further, Savage, Figure 3, element 330, discloses leave-specific data. Savage, para 0013, discloses determining leave is eligible (Examiner is interpreting as validity period)).

Regarding Claim 20, Savage, now incorporating Dann and McKeown, teaches the one or more computer-readable storage media of claim 17, wherein ad-hoc time accounts are not generated for users in the user group for whom requests for additional leave acquisition are not received (Dann, 

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Heyward et al. US 2005/0060174 A1 – discussing absent management systems and methods.
Berg et al. US2016/0180293A1 – discussing paid time off recalculations including from vacation; sick leave; maternity, paternity or other family leave; medical leave, or the like. Different types of PTO can be combined into a single total of available time (e.g. days, hours, etc.) available for use by the employee or can be tracked independently by type of leave. Business software can be used by employer customers to track PTO accruals and usage by employees of the employer customer.
Philipp et al. US 2016/0180280 A1 – discussing timekeeping, accounts payable, accounts receivable, and so on. Timekeeping may include time recording, attendance management, and/or clocking-in/clocking-out. The absence management module may store employer and employee names, store absence accounts and absence balances, receive requests for absences, and respond to the requests. For example, an employee may be eligible for different types of absences that may include: vacation time, sick leave, maternity leave, educational leave or sabbatical, personal time off, marriage leave, bereavement leave, and other types of paid and/or unpaid absences. The balances of the different types of absence time may be maintained. In one or more absence accounts associated with the employer and the employee. The balances may be stored in the database as decimal hours, for example 6.14 hours. For example, an employer may set up an absence management module 140 for 

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629